                 THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                    CIVIL CASE NO. 1:18-cv-00236-MR


SANDRA DENESE HOWARD,            )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                        ORDER
                                 )
                                 )
NANCY A. BERRYHILL, Acting       )
Commissioner of Social Security, )
                                 )
                   Defendant.    )
_______________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Motion to Dismiss

Civil Action Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure

[Doc. 8].

      For the reasons stated in the Plaintiff’s Motion,

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion to Dismiss

[Doc. 8] is GRANTED, and this civil action is hereby DISMISSED WITH

PREJUDICE pursuant to Rule 41(a)(2) of the Federal Rules of Civil

Procedure.
                                Signed: January 9, 2019
      IT IS SO ORDERED.
